


110 HR 1091 IH: Save Our Shores

U.S. House of Representatives
2007-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1091
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2007
			Mr. Mack (for
			 himself, Mr. Buchanan, and
			 Ms. Castor) introduced the following
			 bill; which was referred to the Committee
			 on Science and Technology, and in addition to the Committee on
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To reauthorize the Harmful Algal Bloom and Hypoxia
		  Research and Control Act of 1998, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Save Our Shores
			 Act.
		2.FindingsThe Congress finds the following:
			(1)A
			 harmful algal bloom is a condition that occurs in ocean waters when a
			 significantly large and highly concentrated growth of phytoplankton or algae
			 produces biotoxins or otherwise causes negative effects.
			(2)A common harmful algal bloom event known as
			 Red Tide occurs when appropriate conditions allow for massive overgrowth of
			 micro algae, causing phytoplankton blooms that discolor the water.
			(3)Harmful algal
			 blooms commonly occur in waters off the East and West coasts of the United
			 States, as well as in the Gulf of Mexico, the Great Lakes, and the waters
			 surrounding the offshore territories of the United States.
			(4)Harmful algal
			 blooms cause dangerous respiratory distress, burning eyes, and other ailments
			 to individuals in affected areas, as well as the nationwide potential of severe
			 food poisoning from the consumption of contaminated shellfish.
			(5)Harmful algal
			 blooms cause severe impacts to natural resources by way of illness and death to
			 marine mammals, fish, sea turtles, and sea birds as well as coral reef and sea
			 grass communities. As massive algal blooms die, their decomposition depletes
			 oxygen from the water resulting in hypoxic and anoxic conditions leaving vast
			 dead zones in our coastal oceans and lakes.
			(6)Harmful algal
			 blooms cause significant economic harm to businesses and individuals engaged in
			 fishing and shellfishing, as well as to communities and businesses that depend
			 on their coastal location for tourism.
			(7)Because harmful
			 algal blooms are affected by many variables, including weather and currents, it
			 is impossible to predict the location, timing, or duration of harmful algal
			 blooms, and further study is needed to understand how these variables, as well
			 as other environmental factors, may cause or contribute to the formation or
			 maintenance of harmful algal blooms.
			(8)The Harmful Algal
			 Bloom and Hypoxia Amendments Act of 2004 provided a research framework for
			 addressing harmful algal blooms and for consolidating research efforts.
			3.Reauthorization
			 of Harmful Algal Bloom and Hypoxia Research and Control Act of 1998
			(a)ReauthorizationSection 605 of the Harmful Algal Bloom and
			 Hypoxia Research and Control Act of 1998 (16 U.S.C. 1451 note) is
			 amended—
				(1)in the matter
			 preceding paragraph (1) by striking $25,500,000 for fiscal year
			 2008 and inserting $30,000,000 for each of fiscal years 2008
			 through 2010;
				(2)in each of
			 paragraphs (1), (2), (3), (4), and (6) by striking 2008 and
			 inserting 2010; and
				(3)in
			 paragraph (5) by striking fiscal year 2008 and inserting
			 each of fiscal years 2008 through 2010.
				(b)Annual report
			 requirementSection 603 of
			 the Harmful Algal Bloom and Hypoxia Research and Control Act of 1998 (16 U.S.C.
			 1451 note) is amended by adding at the end the following:
				
					(j)
				Annual reportAt the time the President submits
				the President’s annual budget request to the Congress each year, the Task Force
				shall submit to the Congress a report on the status and accomplishments of
				activities under this Act during the preceding
				year.
					.
			(c)Award of Federal
			 financial assistance for harmful algal bloom researchAll Federal
			 financial assistance for harmful algal bloom research shall be awarded on a
			 competitive, peer-reviewed basis.
			
